Cardona, P.J.
(concurring in part and dissenting in part). While I agree with the majority’s disposition of the other legal issues in this case, I must respectfully disagree with my colleagues concerning the modification of defendant’s sentence. Initially, it is important to note that the Legislature has made the criminal consequences more serious for the attempted murder of a police officer (see, Penal Law §§ 110.00, 125.27 [1] [a] [i]).
Here, as defendant was being pursued by two law enforcement officers, one of them closer to him than the other, he was directed to drop his weapon. He did not comply. Instead, he stopped, turned back and fired several shots at the closest officer. Then, in a separate act, he crouched down behind an embankment for cover and fired at the other officer. Defendant did not simply fire in the general direction of pursuing officers as he fled the scene of the robbery, he drew down on each officer individually, at separate time intervals and fired several shots which, fortuitously, missed their mark. That the officers escaped death should not inure to the benefit of defendant. In my opinion, running the attempted murder prison terms concurrently does not sufficiently recognize the severity of the two separate criminal acts.
Considering defendant’s criminal record, his lack of remorse, and the severity of these crimes, I cannot say that County Court abused its sentencing discretion, nor do I discern *594extraordinary circumstances warranting a modification of the consecutive prison terms imposed for his two convictions of attempted murder in the first degree. Accordingly, I would affirm defendant’s sentence. Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reversing so much thereof as imposed consecutive sentences on the convictions under counts one and two of the indictment for attempted murder in the first degree; said sentences to run concurrently; and, as so modified, affirmed.